
	

113 HRES 318 IH: Expressing disapproval over the gun violence plaguing America’s communities, and calling on the Congress to enact comprehensive gun reforms that reduce gun violence.
U.S. House of Representatives
2013-07-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		1st Session
		H. RES. 318
		IN THE HOUSE OF REPRESENTATIVES
		
			July 25, 2013
			Ms. Kelly of Illinois
			 (for herself, Mr. Richmond,
			 Mr. Lewis,
			 Mr. Hastings of Florida,
			 Mr. Bishop of Georgia,
			 Mr. Carson of Indiana,
			 Mr. Cleaver,
			 Mr. Thompson of Mississippi,
			 Mr. Clay, Ms. Lee of California,
			 Ms. Fudge,
			 Ms. Moore,
			 Mr. David Scott of Georgia,
			 Ms. Brown of Florida,
			 Ms. Norton,
			 Mr. Jeffries,
			 Mr. Meeks,
			 Mr. Payne,
			 Ms. Bass, Mr. Cummings, Mr.
			 Johnson of Georgia, Ms. Eddie Bernice
			 Johnson of Texas, Ms.
			 Clarke, Ms. Waters,
			 Mrs. Christensen,
			 Ms. Edwards,
			 Mr. Rush, Mr. Danny K. Davis of Illinois,
			 Ms. Jackson Lee, and
			 Mr. Rangel) submitted the following
			 resolution; which was referred to the Committee on the Judiciary
		
		RESOLUTION
		Expressing disapproval over the gun
		  violence plaguing America’s communities, and calling on the Congress to enact
		  comprehensive gun reforms that reduce gun violence.
	
	
		Whereas more than 31,000 people a year in the United
			 States die from gunshot wounds;
		Whereas, in 2010, there were an estimated 337,960 nonfatal
			 violent crimes committed with guns, and 73,505 persons treated in hospital
			 emergency departments for nonfatal gunshot wounds;
		Whereas the burden of gun violence on American society is
			 substantial when measured in years of productive life lost, disability, fear,
			 and economic costs;
		Whereas, in 2005, gun-related deaths and injuries in the
			 United States resulted in medical and lost productivity expenses estimated at
			 $37,000,000,000;
		Whereas the use of guns is the second leading cause of
			 traumatic death related to a consumer product in the United States, and is the
			 second most frequent cause of death overall for Americans ages 15 to 24;
		Whereas gun violence is the leading cause of death for
			 African-American teens;
		Whereas women who are victims of domestic violence are 5
			 times more likely to be killed if their abuser has a gun;
		Whereas tragedies at schools, such as Sandy Hook, Virginia
			 Tech, and Columbine bring to the forefront the need to protect our most
			 vulnerable citizens, our children, and school personnel from gun
			 violence;
		Whereas similar events have taken place in public areas,
			 such as the Century Movie Theater in Aurora, work places around the Nation, and
			 Fort Hood, which is considered a secure environment;
		Whereas stand-your-ground laws have dramatically and
			 recklessly expanded the right of citizens to use deadly force, and have been
			 subject to national scrutiny;
		Whereas there has been widespread support among gun owners
			 and non-gun owners for commonsense gun reforms that include banning assault
			 weapons and high capacity magazine clips of more than 10 rounds, reporting the
			 sale of large quantities of ammunition to the Bureau of Alcohol, Tobacco,
			 Firearms and Explosives, and requiring background checks on all gun purchasers,
			 including those purchasing at gun shows; and
		Whereas the President of the United States has issued
			 executive actions based on the recommendations of a study commission on gun
			 violence, to promote fact-based, commonsense legislation which would protect
			 the rights and freedom of all citizens: Now, therefore, be it
		
	
		That the House of Representatives—
			(1)supports the
			 President’s Plan to Reduce Gun Violence based on the study commission’s
			 recommendations;
			(2)urges the Congress
			 to enact legislation based on the recommendations of the President to reduce
			 gun violence;
			(3)condemns all gun
			 violence and relevant parties for their role in obstructing communities ability
			 to be safe from gun violence;
			(4)condemns all
			 efforts to weaken gun laws and proposals that stand in the way of comprehensive
			 gun law reform;
			(5)condemns all
			 relevant parties for their roles in proposing stand-your-ground legislation and
			 similar legislation that compromises public safety and the integrity of the
			 prosecutorial system;
			(6)urges any State
			 legislature considering stand-your-ground legislation to reject such proposals;
			 and
			(7)urges the repeal
			 of the stand-your-ground law in every State which has enacted such a
			 law.
			
